DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination (RCE)
This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on 09/03/2020.   Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9, 11-15 are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by   Kuznetsov et al. (KR201700568846).
Regarding claims 1 and 9, Kuznetsov discloses an electronic device, comprising: a display; a memory storing an application: and at least one processor, wherein the at least one processor is configured to: execute the application [see Kuznetsov; figures 13-14, execute app]: display a first screen of the application on the display in response to the execution of the application [see Kuznetsov, par 0251 and figure 8e; a first screen on display, the mobile terminal, if the user input selecting the custom key generation button (1200) is received]; 

in accordance with a determination that the second screen includes the keyboard layout without a first user interface (UI) including at least one button associated with the application , [Kuznetsov, figure 8f without the first UI which are the 1052 and 1054 keys showed in figure 10a], display a second user interface (UI) including at least one -button associated with the keyboard layout [see Kuznetsov, par 0262 and figure 10a; shows the second UI, which includes the 1052 and 1054 keys of the first UI; the editing may include the edit button (1054) editing the custom key (1040) selected with the delete button (1052) deleting the selected custom key]; 
and in accordance with a determination that the second screen includes the keyboard layout with the first UI [see Kuznetsov, par 0261 and figure 10a), display an input button  [Kutnezsov, custome keys input buton 1040], on the keyboard layout, for calling the second UI [see Kuznetsov, par 0262 and figure 10a, the input button 1040 calls the second UI which includes 1050 containing 1052 and 1054 keys and the pop-up window (1050) for the editing in the selected custom key around through the specific user input selecting the specific custom key. In that way it can be more easy and it conveniently edit the custom key].	Regarding claim 3, Kuznetsov discloses wherein at least one processor is further configured to display the second UI within the second screen in response to a user input for  the pop-up window (1050) for the editing in the selected custom key around through the specific user input selecting the specific custom key].
	Regarding claim 4, Kuznetsov discloses wherein the at least one processor is further configured to: display the second UI at an upper end in the keyboard layout [see par 0261; the mobile terminal, if the user input selecting the specific custom key (1040) is the long touch, it can indicate the pop-up window (1050) for the editing for editing the selected custom key (1040)]; or display the second UI as a pop-up overlaid with the input button [see par. 0262;  Here, the pop-up window (1050) for the editing may include the edit button (1054) editing the custom key (1040) selected with the delete button (1052) deleting the selected custom key.]
	Regarding claim 5, Kuznetsov discloses wherein the at least one processor is further configured to overlay and display the second UI on a region where the second first UI is displayed [see Kuznetsov, par 0261 and figure 10a, display an input button  [Kutnezsov, custom keys input button 1040] and  [see Kuznetsov, par 0262 and figure 10a, the input button 1040 calls the second UI which includes 1050 containing 1052 and 1054 keys and the pop-up window (1050) for the editing in the selected custom key around through the specific user input selecting the specific custom key]. 
	Regarding claim 6, Kuznetsov discloses wherein the at least one processor is further configured to: display the at least one button associated with the keyboard layout in two rows, when the number of the at least one button associated with the keyboard layout included in the second UI is greater than or equal to a specified threshold [see par. 0261, 0262; the pop-up window (1050) for the editing may include the edit button (1054) editing the custom key (1040) 
	Regarding claim 7, Kuznetsov discloses wherein the at least one processor is further configured to display the at least one button associated with the keyboard layout, displayed in the two rows, in the three rows in response to the user input for selecting an additional button included in the UI [see par. 0262 and figure 10a; the pop-up window (1050) for the editing may include the edit button (1054) editing the custom key (1040) selected with the delete button (1052) deleting the selected custom key.]
Regarding claim 9 is an independent claim and relates to a method of an electronic device. Since the features of claim 9 are substantially the same as those of claim 1 except for the category of invention, the same reasoning as in claim 1 applies to claim 9.
Claims 10-15, directly or indirectly dependent on claim 9, essentially correspond to those of claims 3-7 respectively. Accordingly, the same reasoning as in claims 3-7 applies to claims 10-15.
Response to Arguments
Applicant's arguments filed on 9/6/19 have been fully considered but they are not persuasive. 
On pages 6-8 of the remarks, Applicant does not argues claimed limitations based on Kuznetsov’s figures 8f and 10a in which keyboard in keyboard (figure 8f) is on the second user .
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the prior arts of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171